DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are pending and examined herein per Applicant’s 06/04/2020 submission.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mental processes) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 

No, claim 9 does not fall within at least one of the four categories of patent eligible subject, see below at 6 for additional more details.
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of mental processes. Where the abstract type of mental processes are described as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgements, and opinions.  See October 2019: Subject Matter Eligibility at p. 7-8.
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A method for resource planning in a factory based on simulations, comprising: 
modeling factory resources as capacity buckets; 
allocating a plurality of demands to the modeled capacity buckets; and, 
constructing factory resource planning by repeating the allocating in a bucket rolling period (BRP) for a predetermined time interval.

The steps are claimed to such a high level of generality that it is reasonable to read the claims as capable of being performed in the mind of a human to allocate resources in a factory environment.  Where the Office understands based on the specification the claimed “modeling factory resources as capacity buckets” simply means to determine the amount of work each resource (piece of equipment) can perform within a defined time period, see instant spec. [35].  The Office finds this step to 
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recited additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claim does NOT recites any additional limitations see non-bold-italicized elements above.  Therefore there are no additional steps to consider individually or in the ordered combination as a practical application of the identified abstract idea.   
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated above the claim has no additional elements to consider when examining the limitation individual or as a whole that would amount to significantly more than the identified abstract idea.
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is to a any available media that can be accessed by a computer” (Instant Spec [86]).  The Subject Matter Eligibility of Computer Readable Media memorandum (01/26/2010) states “The broadest reasonable interpretation of a claim drawn to a computer readable medium . . . typically covers forms of non-transitory tangible media (statutory) and transitory propagating signal per se (non-statutory) . . . particularly when the specification is silent”, Also see MPEP 2106.03(I).  It is suggested that Applicant add “non-transitory” to the claimed limitation to overcome the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (US 2005/0028524 A1).

Claim 1
Hayashi teaches a method for resource planning in a factory based on simulations (Hayashi abstract “procedure, all the lots scheduled to be processed are allotted to the corresponding devices. In addition, in the actual manufacturing process, whenever there is a lot that has to be processed, execution of processing such a lot is directed by successively selecting a device having the lowest accomplishment rate”), comprising: 
modeling factory resources as capacity buckets (Hayashi [9] “calculating the device load of the manufacturing device”, where load is the equivalent of the claimed capacity bucket as is commonly understood in the art a loan means the quantity of work); 
allocating a plurality of demands to the modeled capacity buckets (Hayashi [9] “a production managing instrument for determining the processing number among a plurality of lots. When there are a plurality of lots to produce each product, this instrument first determines the device load ratio of each manufacturing device” where the lot for processing is the equivalent of the claim demands); and, 
constructing factory resource planning by repeating the allocating in a bucket rolling period (BRP) for a predetermined time interval (Hayashi [17] “repeating this procedure, all the lots to be processed in a certain period of time are allotted to corresponding manufacturing device” and [21] “manufacturing schedule management is for allotting the number of lots scheduled to be processed in a certain period of time to each manufacturing device in advance according to the processing ability of each device that can process at least one step.”).

Claim 2
Hayashi teaches all the limitation of the method for resource planning in a factory based on simulations of Claim 1, wherein the factory resources comprise a plurality of BucketSteps, each of which consists of a plurality of machines (Hayashi abstract, [5-7], and [15], where the steps of the manufacturing process are the equivalent of the claimed bucketsteps), and 
the modeling factory resources as capacity buckets comprises modeling each of the plurality of machines as the capacity bucket (Hayashi [15], [12], [17], and [24]).

Claim 3
Hayashi teaches all the limitation of the method for resource planning in a factory based on simulations of Claim 2, wherein the allocating a plurality of demands to the modeled capacity buckets comprises prioritizing the plurality of demands according to predetermined priority rules (Hayashi [12-13]), and allocating the plurality of demands to the modeled capacity buckets based on the plurality of prioritized demands (Hayashi [17] and [26-31]).

Claim 1
Hayashi teaches all the limitation of the method for resource planning in a factory based on simulations of Claim 3, further comprising: 
Hayashi [17] and [26-31], see combination of devices), 
wherein the allocating a plurality of demands to the modeled capacity buckets comprises allocating the plurality of demands to the modeled capacity buckets based further on the plurality of prioritized machines (Hayashi [17] and [26-31]).

Claim 5
Hayashi teaches all the limitation of the method for resource planning in a factory based on simulations of Claim 1, wherein the allocating a plurality of demands to the modeled capacity buckets comprises: 
dividing each of the plurality of demands into one or more batches (Hayashi [32]); and 
allocating the one or more divided batches to the modeled capacity buckets (Hayashi [32]).

Claim 6
Hayashi teaches all the limitation of the method for resource planning in a factory based on simulations of Claim 1, wherein the bucket rolling period (BRP) corresponds to a time unit of the capacity bucket (Hayashi [13] and [32]).

Claim 7
Hayashi teaches all the limitation of the method for resource planning in a factory based on simulations of Claim 3, further comprising: 
Hayashi [43] see overdue); 
if there exists at least one demand whose delivery deadline requirement is not met as a result of the determination, adjusting a priority for that demand (Hayashi [10] and [43]); and 
allocating the plurality of demands based on new priority rules in which the adjusted priority is reflected (Hayashi [10] and [43]).

Claim 8
Hayashi teaches a simulation apparatus for constructing resource planning in a factory based on simulations (Hayashi abstract), comprising: 
a modeling unit for modeling factory resources as capacity buckets (Hayashi [9]); 
a demand allocation unit for allocating a plurality of demands to the modeled capacity buckets (Hayashi [9]); and, 
a control unit for constructing factory resource planning by repeating the allocating in a bucket rolling period (BRP) for a predetermined time interval (Hayashi [17] and [21]).

Claim 9
Hayashi teaches a computer readable recording medium, having recorded thereon a program configured to perform the method according to claim 1 by a computer (Hayashi abstract, [9], [17], and [21]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eller et al (US Pat 7,225,040 B2) teaches the MPS process, the total capacity of the system is divided in capacity buckets (e.g. available capacity by line, by week), which MPS in turn maintains. The capacity remaining in these buckets is the basis for checking orders to insure production capacity available to produce the ordered packages.
Ball et al (US Pub 2006/0277086 A1) teaches production capability system for automatically determining production capability quantities. The system includes a candidate generation process for generating possible production capability candidates and a quantity optimization module for calculating an optimal quantity availability for production capability candidate.
Ravichandran et al (US Pub 2016/0063411 A1) teaches user to control the modification to a single month to multiple months. 1502 represents the machine capacity tab that allows modification of the capacity information for a machine which is an example of an internal/shared resource across production facilities. 1503 represents the demand tab that allows modifications of the demand data flowing into the system. 1504, 1505 and 1506 represent the various screens that allow for the modification of constraints within the optimization system.
Shi (US Pub 2020/0073372 A1) teaches the production capacity of a machine may be divided to meet the demands to perform different steps of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/           Primary Examiner, Art Unit 3623